UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1787


BILLY RAY JACKSON,

             Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY,

             Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, Magistrate Judge. (1:16-cv-03956-SAG)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Ray Jackson, Appellant Pro Se. Kathleen Carole Buckner, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland; Vickie Elaine LeDuc, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Billy Ray Jackson appeals the magistrate judge’s order affirming the

Commissioner’s denial of Jackson’s claim for disability insurance benefits. * On appeal,

we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Jackson’s informal briefs do not challenge the basis for the magistrate judge’s

disposition, Jackson has forfeited appellate review of the magistrate judge’s order. See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we

affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              AFFIRMED




      *
        The parties consented to a final disposition by the magistrate judge pursuant to
28 U.S.C. § 636(c) (2012).


                                            2